DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2020 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“The step of obtaining” in claims 13 and 14, line 2 (respectively).
“The step of determining” in claim 16, line 2.
“The step of generating” in claim 17, line 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosaki.
Kurosaki (US Pub. No. 2010/0238412 A1) discloses:
Regarding claim 1, an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising a controller (Figure 2, element 38), a light source device (Figure 2, element 72), a phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3), a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), and a 
Regarding claim 6, the light source device (Figure 2, element 72) comprises a light source driving circuit (Figure 2, element 41) and a light source (Figure 2, element 63), wherein the light source driving circuit (Figure 2, element 41) is coupled to the controller (in Figure 2, element 41 is connected to element 38 [i.e. control unit] via the system bus [Figure 2, element SB]) and configured to generate a light source current according to the light source control signal (page 3, paragraph 0033, lines 1-5), and the light source (Figure 2, element 63) is coupled to the light source driving circuit (Figure 2, element 41) and configured to generate the illumination beam according to the light source current (page 5, paragraph 0054, lines 1-13).
Regarding claim 7, the phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3) comprises a color wheel driving device (Figure 2, element 73) and a substrate (i.e. base material of element 71; page 5, paragraph 0056, lines 1-3), wherein the color wheel driving device (Figure 2, element 73) is coupled to the controller (in Figure 2, element 73 [i.e. wheel motor] is connected to the wheel control circuit [element 55] which is connected to element 38 [i.e. control unit] via the system bus [Figure 2, element SB]) and configured to drive the substrate (i.e. base material of element 71; page 5, paragraph 0056, lines 1-3) to rotate according to the phosphor wheel control signal (i.e. signal sent by the control unit [element 
Regarding claim 9, the rotation speed (i.e. rotational speed of the rotary member; page 6, paragraph 0068, line 11) of the phosphor wheel (Figure 2, element 71) and a light source current of the light source device (i.e. light emitting device; element 64) are associated with the operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12).
Regarding claim 10, a projection system (Figure 3, element 10), comprising an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), a light valve (Figure 3, element 51) and a projection lens (Figure 3, element 90), wherein the illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4) comprises a controller (in Figure 2, element 63 is connected to element 41 [i.e. light source control circuit] which is also connected to element 38 [control unit] via the system bus [Figure 2, element SB]), a light source device (element 72 illustrated in Figures 2, 3 and 4), a phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3), a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), and a temperature sensor (i.e. 
Regarding claim 11, an operation method of an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising: generating, by a controller (Figure 2, element 38), a phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]) and a light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]) according to an operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12); generating, by a light source device (element 72 illustrated in Figures 2, 3 and 4), an illumination beam (i.e. light beams) according to the light source control signal (i.e. signal 
Regarding claim 18, the rotation speed of the phosphor wheel (Figure 2, element 71) and a light source current of the light source device (element 72 illustrated in Figures 2, 3 and 4) are associated with the operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12).
Regarding claim 19, an operation method of a projection system (Figure 3, element 10), comprising: generating, by a controller (Figure 2, element 38), a phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]) and a light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]) according to an operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12); generating, by a light source device (element 72 illustrated in Figures 2, 3 and 4), an illumination beam (i.e. light beams) according to the light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]); converting, by a phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3), the illumination beam (i.e. light beams) into a conversion beam (page 5, paragraph 0060, lines 1-6), adjusting, by the phosphor wheel, a rotation speed of the phosphor wheel (Figure 2, element 71) according to the phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]), and generating a rotation speed status signal (page 3, paragraph 0034, lines 6-9); sensing, by a temperature sensor (Figure 2, element 54), a temperature value of the phosphor wheel to generate a temperature status signal (page 6, paragraph 0070, lines 6-11); generating, by the controller (Figure 2, element 38), a cooling control signal according to the temperature status signal, the rotation speed status signal, and the light source control signal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki in view of Li.
Kurosaki (US Pub. No. 2010/0238412 A1) teaches the salient features of the present invention as explained above except (regarding claim 8) a phosphor wheel 
Li (US Pub. No. 2017/0104970 A1) discloses:
Regarding claim 8, a phosphor wheel (Figure 3, element 301) comprising a rotation speed sensor (i.e. the integrated infrared transceiver sensor [Figure 3, element 304] determines the rotation speed of the color wheel [Figure 3, element 301]; page 3, paragraph 0049, lines 15-18), the rotation speed sensor (Figure 3, element 304) being coupled to the controller (i.e. driving circuit) and configured to sense the rotation speed of the phosphor wheel to generate the rotation speed status signal (i.e. periodicity of the pulse waveform; page 3, paragraph 0049, lines 15-18).
Regarding claim 17, the step of generating the rotation speed status signal (i.e. rotation speed of the color wheel according to the periodicity of the pulse waveform; page 3, paragraph 0049, lines 16-18) comprising: sensing, by a rotation speed sensor (Figure 3, element 304), the rotation speed of the phosphor wheel (Figure 3, element 301) to generate the rotation speed status signal (i.e. periodicity of the pulse waveform; page 3, paragraph 0049, lines 15-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor wheel comprising a .

Allowable Subject Matter
Claims 2-5 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Kurosaki (US Pub. No. 2010/0238412 A1) discloses an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising a controller (Figure 2, element 38), a light source device (Figure 2, element 72), a phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3), and a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110).  However, Kurosaki and the prior art of record neither shows nor suggests an illumination device wherein the controller obtains a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and compares the 
Regarding claim 12, Kurosaki (US Pub. No. 2010/0238412 A1) discloses an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising a controller (Figure 2, element 38), a light source device (Figure 2, element 72), a phosphor wheel (Figure 2, element 71; page 5, paragraph 0058, lines 1-3), and a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110).  However, Kurosaki and the prior art of record neither shows nor suggests an operation method of the illumination device comprising obtaining, by the controller, a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and comparing the temperature value of the phosphor wheel with the reference temperature value to generate the cooling control signal, wherein the light source control signal is associated with a light source current driving the light source device, the temperature status signal is associated with the temperature value of the phosphor wheel, and the rotation speed status signal is associated with the rotation speed of the phosphor wheel.
Regarding claims 3-5 and 13-16, the claims are allowable based on their dependence from allowable claims 2 and 12 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kurata et al. (US Pub. No. 2020/0068180 A1) teaches a light source apparatus including a first solid light source, a second solid light source configured to emit light with a wavelength different from that from the first solid light source, and a controller configured to control turning on of the first and second solid light sources. The controller turns on the second solid light source while maintaining turning on the first solid light source after turning on the first solid light source.
Ishige et al. (US Pub. No. 2018/0135816 A1) shows an illuminating unit including: a mounting member; a light source section that is aligned on the mounting member, and has one or more solid-state light sources that emit light in a predetermined wavelength band; and an optical conversion section that is coupled to the light source section, and converts outgoing light emitted from the solid-state light source into light in a wavelength band that is different from the wavelength band of the outgoing light.
Lin et al. (US Pub. No. 2016/0026075 A1) discloses a projection apparatus including a light source, optical elements and a heat dissipation assembly. The heat 
Murai (US Pub. No. 2015/0109584 A1) teaches a light source device including a first light source to emit first light having a first wavelength range; a wavelength convertor, disposed on an optical path of the first light, to receive the first light to emit light having other wavelength range different from the first wavelength range; a cyclical movement unit to cyclically move the wavelength convertor while crossing the optical path of the first light; optical parts to define an optical path of the first light, and an optical path of the light emitted from the wavelength convertor; a detector to detect a cyclic movement condition of the cyclical movement unit; and a received light quantity reducing unit to reduce light quantity of the first light received by the wavelength convertor when a cyclic movement condition detected by the detector satisfies an abnormal condition while outputting the first light or the light having other wavelength range to outside.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
12/01/2021